UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 8, 2011 ALEXANDER & BALDWIN, INC. (Exact name of registrant as specified in its charter) Hawaii 000-00565 99-0032630 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 822 Bishop Street, P. O. Box 3440 Honolulu, Hawaii 96801 (Address of principal executive office and zip code) (808) 525-6611 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Alexander& Baldwin, Inc. issued a press release on November 8, 2011 announcing its 2011 third quarter earnings.This information, attached as Exhibit99.1, is being furnished to the SEC pursuant to Item2.02 of Form8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Press Release announcing 2011 third quarter earnings issued on November 8, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 8, 2011 ALEXANDER & BALDWIN, INC. /s/ Joel M. Wine Joel M. Wine Senior Vice President, Chief Financial Officer and Treasurer
